DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe (US 2013/0092302).
Regarding claim 1, Okabe teaches:
A pneumatic tire (Fig 1, 2: heavy duty tire 1) comprising :
a plurality of main grooves extending in a tire circumferential direction (Fig 1, 2: main grooves 10; [0040]); and
a plurality of land portions sectioned by the main grooves on a tread portion (Fig 1, 2: ribs between main grooves 10),
wherein the main grooves include shoulder main grooves provided on a tire width direction outer side (Fig 1, 2: shoulder main grooves 10s; [0042]),
the land portions include shoulder land portions formed on the tire width direction outer side of the shoulder main grooves (Fig 1, 2: shoulder rib areas Ys; [0040]),
each of the shoulder land portions includes a thin groove extending in the tire circumferential direction on a tire width direction inner side of a ground contact end (Fig 1, 2: subgroove 11; [0043]), a 
the main body land portion includes a contact region adjacent to the shoulder main groove provided along the tire circumferential direction (Fig 1, 2: left portion of main rib zone 12 on the tread surface) and a non-contact region provided along the tire circumferential direction between the thin groove and the contact region (Fig 1, 2: portion of main rib zone 12 which surface is located radially inward of high elastic modulus layer 15),
the contact region contacts a road surface in a normal load state where a pneumatic tire assembled to a normal rim and filled with a normal internal pressure is placed vertically on a flat road surface and a normal load is added ([0025]; while Okabe does not explicitly recite this function, one of ordinary skill in the art would understand that main rib zone 12 is capable of contacting the road surface in normal operation),
the non-contact region is recessed to a tire radial direction inner side from a tread surface so that a tire width direction outer side opens to the thin groove and does not contact the road surface in the normal load state (high elastic modulus layer 15 exists radially outward of the non-contact region, preventing direct contact of the of non-contact region with the road surface), and
when a length of the non-contact region along a tire width direction is W1 (Fig 1, 2: width W1a; while the width W1a refers directly to the width of the high elastic modulus layer 15, as seen in Fig 1-2, W1a necessarily correspond to the width of the non-contact region located radially inward of the layer 15) and a length of the main body land portion along the tire width direction is Rw, 0.2Rw≤Wi≤0.5Rw (Fig 1, 2: width W1; Table 1, Example 1).
Regarding claim 4, Okabe teaches the pneumatic tire according to claim 1.
Okabe further teaches wherein the tread portion includes a belt (belt 7), and the non-contact region is arranged so as to overlap with a tire width direction outer end of the belt in the tire width direction (Fig 1, 2).
Regarding claim 5
Okabe further teaches wherein the tread portion includes a plurality of belts stacked in a tire radial direction (belt plies 7A-7D), and the non-contact region is arranged so as to overlap with the tire width direction outer end of a belt positioned on the inner most side of the tire radial direction in the tire width direction (Fig 1, 2: belt ply 7A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe.
Regarding claim 2, Okabe teaches the pneumatic tire according to claim 1.
Okabe does not explicitly teach wherein, when a depth of the non-contact region is W2, and a groove depth of the shoulder main groove is D, 0.2D≤W2≤0.25D.
However, Fig 1 of Okabe shows this relationship.
While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  In Mraz, examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and Canada (CA 1,428,142).  Claim 1, directed to deburring rolls, required that the mating portions of roll members define a strip-receiving peripheral groove with inwardly converging inclined surfaces at an angle, with respect to a plane perpendicular to the axis of the roll member, not exceeding 15o.  With respect to the claimed limitation of the angle with respect to a plane perpendicular to the axis of a roll member not exceeding 15 degrees, examiner relied on Figure 3 of the Wilson reference, which is reproduced below:
 
    PNG
    media_image1.png
    163
    325
    media_image1.png
    Greyscale

The Patent Office Board of Appeals (the Board) affirmed the examiner's 103 rejection.  Appellant argued that the Board erred in that it "treated diagrammatic drawings of the principal reference, Wilson et al, as working drawings, scaled the drawings to find a disclosure meeting a critical maximum angular limitation in all of appellant's claims" (page 27).  The U.S. Court of Customs and Patent Appeals (the Court) rejected appellant's argument.  The Court commented "The half-angle of the V-shaped groove 10a measures about 6o on this drawing, but the specification says nothing about the angle" (page 26).  The Court acknowledged that patent drawings are not working drawings. (page 27)  However, the Court held that things shown clearly in patent drawings cannot be disregarded. (page 27)  The Court found that Figure 3 of the Wilson reference focuses on the edge rolls, showing them with great particularity and showing the grooves thereon to have an angularity well within the range recited in appellant's claim (page 27).  In particular, the Court found that the Wilson reference shows an edge roll having a 6o degree groove angle. (page 28)  The Court affirmed the decision of the Board.
Regarding claim 3, Okabe teaches the pneumatic tire according to claim 1.
Okabe does not explicitly recite wherein the depth of the non-contact region is shallower than a groove depth of the thin groove.
However, Figs 1 and 2 of Okabe shows this relationship.
See rejection of claim 2 above for discussion of relationships shown in drawings.
Regarding claim 6, Okabe teaches the pneumatic tire according to claim 1.
Okabe does not explicitly recite wherein the non-contact region has a surface parallel to the tread surface.
However, Fig 1 and 2 of Okabe shows this relationship.
See rejection of claim 2 above for discussion of relationships shown in drawings.
Regarding claim 7, Okabe teaches the pneumatic tire according to claim 1.
Okabe does not explicitly recite wherein the thin groove is provided at an area within 5% of a tread ground contact width from the ground contact end.
However, Fig 1 of Okabe shows this relationship.
See rejection of claim 2 above for discussion of relationships shown in drawings.
Regarding claim 8, Okabe teaches the pneumatic tire according to claim 1.
Okabe does not explicitly recite wherein the groove depth of the thin groove is shallower than the groove depth of the shoulder main groove.
However, Fig 1 and 2 of Okabe shows this relationship.
See rejection of claim 2 above for discussion of relationships shown in drawings.
Regarding claim 9, Okabe teaches the pneumatic tire according to claim 1.
Okabe does not explicitly recite wherein an angle θ made by the thin groove and a tread surface of the sacrificial land portion is an acute angle.
However, Fig 1 and 2 of Okabe shows this relationship.  See also Annotated Figure 3.
See rejection of claim 2 above for discussion of relationships shown in drawings.

    PNG
    media_image2.png
    695
    1414
    media_image2.png
    Greyscale

Regarding claim 10, Okabe teaches the pneumatic tire according to claim 9.
Okabe does not explicitly recite wherein the angle θ is 75 degrees or more to 85 degrees or less.
However, Fig 1 and 2 of Okabe shows this relationship.  See also Annotated Figure 3.
See rejection of claim 2 above for discussion of relationships shown in drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743